Citation Nr: 0718438	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served with the Recognized Guerrilla Forces from 
March 1945 to December 1945, and with the Regular Philippine 
Army from December 1945 to January 1946.  The veteran died in 
November 1985.  The appellant is claiming Department of 
Veterans Affairs (VA) benefits as the veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a VA 
Regional Office (RO).  A notice of disagreement was received 
in March 2004, a statement of the case was issued in April 
2004, and a substantive appeal was received in May 2004.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by a June 1989 determination by the RO; a timely 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Certain evidence received since the June 1989 
determination relates to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for the cause of the veteran's death is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The June 1989 determination that denied entitlement to 
service connection for veteran's cause of death is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the June 1989 
determination denying service connection for the cause of the 
veteran's death is new and material, and the claim for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal includes the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death.  A claim of service connection for the 
veteran's cause of death was denied by the RO in a June 1989 
determination because new and material evidence had not been 
submitted.  The appellant was sent the June 1989 
determination.  The Board notes that the underlying issue of 
entitlement to service connection for the veteran's cause of 
death was denied by the Board in a March 1988 decision.  The 
appellant filed a new claim in February 1989, which was 
denied in the June 1989 determination.  It does not appear 
that a timely notice of disagreement was received to initiate 
an appeal from the June 1989 determination.  

The Board recognizes that the appellant submitted a letter in 
August 1989.  However, this letter did not express 
disagreement with the June 1989 determination or the desire 
for appellate review so it cannot be construed as a notice of 
disagreement.  See 38 C.F.R. § 20.201.  Moreover, the Board 
acknowledges that in September 1990, the appellant filed a 
letter concerning the status of her claim.  However, again, 
this letter did not express a desire for appellate review of 
the June 1989 determination and thus, cannot be considered a 
notice of disagreement.  Additionally, even if the Board were 
to liberally construe this letter as a notice of 
disagreement, the letter was not timely filed within one year 
from the June 1989 determination.  38 C.F.R. §§ 20.302, 
20.305.  The Board therefore finds that the June 1989 
determination became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the appellant's claim was received 
in June 2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the June 1989 determination, the following evidence has 
been added to the record: November 2002 and August 2003 
Medical Certificates from Ilocos Training and Regional 
Medical Center; October 2003 and July 2004 statements from 
Dr. C.P.; November 1985 treatment records from Lopez 
Hospital; and an October 2003 Certification from D.C., M.D. 
at Lopez Hospital.  Significantly, the statements from Dr. 
C.P. and the October 2003 certification from Dr. D.C. 
indicated that prior to his death, the veteran had severe 
swelling and septicemia of his left leg secondary to his 
service-connected gunshot wound, which contributed to his 
death.  

This evidence is new as it was not of record at the time of 
the prior final rating decision and it is material as it 
indicates that the veteran's service-connected gunshot wound 
to the leg contributed to the veteran's cause of death and, 
thus, raises a reasonable possibility of substantiating the 
appellant's claim.  Accordingly, the claim of entitlement to 
service connection for veteran's cause of death is reopened.  
38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the appellant's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for the cause of the 
veteran's death.  To that extent, the appeal is granted, 
subject to the directions set forth in the following Remand 
section of this decision.


REMAND

During his lifetime, the veteran was service-connected for 
gunshot wound to the left leg with fracture, rated as 30 
percent disabling, and gunshot wound to the right forearm, 
evaluated as 10 percent disabling.  The veteran died in 
November 1985 and the Death Certificate lists the immediate 
cause of death as cerebrovascular accident and the antecedent 
cause of death as acute bacteremia secondary to gunshot 
wound, through and through, left ankle and left leg, and 
right forearm, through and through.  The record includes 
numerous statements from Dr. C.P., who claims to have been 
the veteran's treating physician, which provide that severe 
swelling of the veteran's leg due to the gunshot wound 
contributed to the veteran's death.  Moreover, a certificate 
from Dr. D.C. also indicated that prior to the veteran's 
death he had severe swelling of the left leg and septicemia, 
which may have contributed to the veteran's death.  Thus, 
given that there is medical evidence of record that indicates 
that the veteran's service-connected gunshot wound 
disabilities may have contributed to the cause of the 
veteran's service,  the Board finds that a VA medical opinion 
is necessary in order to meet the requirements of 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet.App. 79 
(2006)

Further, the appellant has not received sufficient notice 
informing her of the information and evidence necessary to 
establish entitlement to service connection for the cause of 
the veteran's death pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  The Board 
recognizes that the RO sent VCAA notice to the appellant in 
March 2003.  However, this notice only provided information 
concerning what constitutes new and material evidence.  The 
letter did not provide any information concerning the 
requirements for the underlying claim of entitlement to 
service connection for cause of death.  Thus, in view of the 
need to return the case for another matter, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements with respect to the 
issue on appeal.  See also, Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 112 
(2004).  The Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Thus, the RO should also ensure that the 
VCAA notice complies with Dingess/Hartman.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate her 
claim on appeal.  The appellant should 
also be advised to submit any pertinent 
evidence in her possession.  Further, the 
VCAA notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006). 

2.  The RO should arrange for an 
appropriate VA medical examiner to review 
the veteran's entire claims file and 
provide an opinion as to whether it was 
at least as likely as not (a degree of 
probability of 50% or higher) that the 
veteran's service-connected gunshot 
wounds substantially or materially 
contributed to the veteran's death due to 
cerebrovascular accident.  A detailed 
rationale should be provided for any 
opinions expressed.

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if service 
connection for cause of the veteran's 
death is warranted.  If the benefit 
sought on appeal is not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


